              Case 8:18-cv-03785-PWG Document 9 Filed 04/23/20 Page 1 of 5



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

    JEREMIAH A. CONTEH,

       Petitioner,

       v.                                                       Civil Action No.: PWG-18-3785

    STATE OF MARYLAND,

       Respondent.


                                      MEMORANDUM OPINION

            In response to the Petition for Writ of Habeas Corpus that Petitioner filed pursuant to 28

U.S.C. § 2254, Respondent asserts the petition should be dismissed because Petitioner Jeremiah

Conteh has not exhausted State remedies and, alternatively, the claims raised are without merit.

ECF No. 7. Conteh, who is self-represented, was provided with an opportunity to file a Reply

addressing the matters asserted in the Response, but has not done so. ECF No. 8.1 The Court finds

no need for an evidentiary hearing. See Rule 8(a), Rules Governing Section 2254 Cases in the

United States District Courts and Local Rule 105.6 (D. Md. 2018); see also Fisher v. Lee, 215

F.3d 438, 455 (4th Cir. 2000) (petitioner not entitled to a hearing under 28 U.S.C. §2254(e)(2)).

For the reasons that follow, the petition shall be dismissed without prejudice.

            On September 20, 2017, Conteh was convicted of second-degree assault and resisting arrest

following a jury trial in the Circuit Court for Prince George’s County, Maryland. ECF No. 7-1 at

15-16. On December 15, 2017, he was sentenced to serve ten years, five years suspended for the

assault and three years concurrent for resisting arrest. Id. at 15.




1
    The response was due by March 22, 2019. Order, ECF No. 8.
           Case 8:18-cv-03785-PWG Document 9 Filed 04/23/20 Page 2 of 5



        In his direct appeal of his conviction Conteh challenged the trial court’s ruling admitting

into evidence Hana Mebrahtu’s (the victim) statements to police2 at the scene of the crime, alleging

it was inadmissible hearsay. ECF No. 7-1 at 19-34. Additionally, Conteh claimed the evidence

against him was insufficient to sustain the guilty verdict against him. Id. at 34-40.

        In its unreported November 13, 2018 opinion, the Maryland Court of Special Appeals

affirmed Conteh’s convictions. ECF No. 7-1 at 73-77. The mandate was issued on January 8,

2019. Id. at 78.

        On December 27, 2018, Conteh filed a self-represented petition for writ of certiorari with

the Maryland Court of Appeals. ECF No. 7-1 at 79, see also id. at 80-81 (petition). At the time

Respondent filed the Answer, the petition was still pending. 3

        In the petition filed with this Court, which is difficult to discern, Conteh appears to raise

claims regarding the sufficiency of the evidence against him alleging: the victim committed perjury

because the police told her to lie; that police violated his First, Eighth, and Fourteenth Amendment

rights; that the State’s Attorney committed perjury; the victim said in court that someone else

assaulted her; there was no reason for Conteh to be arrested; the arresting officers should be fired;

the victim lied to police when she identified Conteh as her assailant; and other claims besmirching

the character of the victim, Prince George’s County police, the presiding judge at trial, and the

State’s Attorney. ECF No. 1 at 1-5.

        When filing a federal habeas corpus application under 28 U.S.C. § 2254, a petitioner must

show that all of his claims have been presented to the state courts. 28 U.S.C. § 2254(b) and (c);


2
  Ms. Mebrahtu had no memory of how she sustained her injuries. ECF No. 7-1 at 16.
3
  On February 25, 2019, Conteh’s petition for writ of certiorari was denied by the Court of Appeals. See State v.
Conteh, Case No. CJ170488 (Pr. George’s Co. Cir. Ct. 2017) at http://casesearch.courts.state.md.us/casesearch/. A
supplemental petition for certiorari review was denied March 5, 2019. Id. Conteh filed a petition for post-conviction
relief with the Circuit Court for Prince George’s County on April 12, 2019, which remains pending. Id.


                                                         2
          Case 8:18-cv-03785-PWG Document 9 Filed 04/23/20 Page 3 of 5



see also Preiser v. Rodriguez, 411 U.S. 475, 491 (1973). This exhaustion requirement is satisfied

by seeking review of the claim in the highest state court with jurisdiction to consider it. For a

person convicted of a criminal offense in Maryland, this may be accomplished either on direct

appeal or in post-conviction proceedings.

       To exhaust a claim on direct appeal in non-capital cases, it must be raised in an appeal, if

one is permitted, to the Maryland Court of Special Appeals and then to the Maryland Court of

Appeals by way of a petition for writ of certiorari. See Md. Code Ann., Cts. & Jud. Proc. § 12-

201 and § 12-301.

       If an appeal of right is not permitted, as in cases where a guilty plea is entered, exhaustion

can be accomplished by filing an application for leave to appeal to the Court of Special Appeals.

Md. Code Ann., Cts. & Jud. Proc. § 12-302(e). If the Court of Special Appeals denies the

application, there is no further review available and the claim is exhausted. Md. Code Ann., Cts.

& Jud. Proc. § 12-202. However, if the application is granted but relief on the merits of the claim

is denied, the petitioner must file a petition for writ of certiorari to the Court of Appeals. Williams

v. State, 438 A.2d 1301, 1305 (Md. 1981).

       To exhaust a claim through post-conviction proceedings, it must be raised in a petition filed

in the Circuit Court and in an application for leave to appeal to the Court of Special Appeals. Md.

Code Ann., Crim. Proc. § 7-109. If the Court of Special Appeals denies the application, there is

no further review available and the claim is exhausted. Md. Code Ann., Cts. & Jud. Proc. § 12-

202. However, if the application is granted but relief on the merits of the claim is denied, the

petitioner must file a petition for writ of certiorari to the Court of Appeals. Williams, supra.

       The purpose of the exhaustion requirement is to promote comity in the federal system. The

Supreme Court explained:



                                                  3
          Case 8:18-cv-03785-PWG Document 9 Filed 04/23/20 Page 4 of 5



         Because it would be unseemly in our dual system of government for a federal
         district court to upset a state court conviction without an opportunity to the state
         courts to correct a constitutional violation, federal courts apply the doctrine of
         comity, which teaches that one court should defer action on causes properly
         within its jurisdiction until the courts of another sovereignty with concurrent
         powers, and already cognizant of the litigation, have had an opportunity to pass
         upon the matter.

Rose v. Lundy, 455 U.S. 509, 518 (1982) (internal quotations omitted).

        The state courts must be given a meaningful opportunity to oversee their own operations

to address alleged errors, correct constitutional deficiencies, and to consider claims of first

impression. See Picard v. Connor, 404 U.S. 270, 275-76 (1971) (requiring more than perfunctory

presentation of claims to state courts). Federal habeas review is only available after the state courts

are “provided a full and fair opportunity to review earlier state court proceedings.” Whittlesey v.

Circuit Court for Baltimore Cnty, 897 F.2d 143, 145 (4th Cir. 1990). “Where questions concerning

exhaustion arise, the petitioner bears the burden of demonstrating that state remedies have, in fact,

been exhausted.” Mallory v. Smith, 27 F.3d 991, 994 (4th Cir. 1994), citing Miranda v. Cooper,

967 F.2d 392, 398 (10th Cir. 1992); Nadworny v. Fair, 872 F.2d 1093, 1098 (1st Cir. 1989). As

noted, Conteh has left unaddressed Respondent’s assertion that the petition is unexhausted and

subject to dismissal, i.e., Conteh has claims that are the subject of a certiorari petition that remains

pending before the Maryland Court of Appeals. Although it appears that Conteh’s petition for writ

of certiorari was denied by the Court of Appeals, Conteh filed a petition for post-conviction relief

with the Circuit Court for Prince George’s County on April 12, 2019, which remains pending.

Accordingly, this petition shall be dismissed without prejudice by separate Order which follows.

        When a district court dismisses a habeas petition solely on procedural grounds, a certificate

of appealability will not issue unless the petitioner can demonstrate both “(1) ‘that jurists of reason

would find it debatable whether the petition states a valid claim of the denial of a constitutional



                                                   4
          Case 8:18-cv-03785-PWG Document 9 Filed 04/23/20 Page 5 of 5



right’ and (2) ‘that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling.’ ” Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)). Conteh fails to meet this standard and a Certificate of

Appealability shall not issue.




__April 23, 2020____                          ____/S/_________________________
Date                                          Paul W. Grimm
                                              United States District Judge




                                                 5
